Citation Nr: 9910066	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-12 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected recurrent back strain, currently evaluated as 40 
percent disabling.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to disability 
benefits under 38 U.S.C. § 1151 (formerly § 351) for a 
minimal bulge of the anulus fibrosus, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.

In a June 1990 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for disability benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) 
(formerly 38 U.S.C. § 351) for a minimal bulge of the anulus 
fibrosis, L5-S1.  That decision is final.
 
This matter is presently before the Board on appeal from two 
separate rating actions of the Buffalo, New York Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
January 1997 decision, the RO determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for benefits under the provisions of 
38 U.S.C.A. § 1151 (formerly 38 U.S.C. § 351).  The veteran 
submitted a notice of disagreement (NOD) in February 1997 and 
the RO issued a statement of the case (SOC) in March 1997.  
The veteran's substantive appeal regarding that claim was 
received later that same month.  

In a February 1998 rating action, the RO increased the rating 
for the service-connected low back strain to 40 percent, 
effective on February 27, 1997.  The veteran submitted an NOD 
in April 1998 and the RO issued an SOC as to the increased 
rating issue in May 1998.  The veteran's substantive appeal 
was received in May 1998.  

REMAND

The Board finds the veteran's claim for increased 
compensation benefits for his service-connected back 
disability is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Evidence in the claims 
folder indicates that in June 1992, the veteran was awarded 
benefits by the Social Security Administration (SSA); 
however, no SSA records have been obtained.  The duty to 
assist includes requesting information from other federal 
agencies.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).  
In particular, VA must request potentially relevant records 
which may be in possession of the Social Security 
Administration.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The veteran asserts that he has submitted new and material 
evidence sufficient to reopen his claim for disability 
benefits pursuant to 38 U.S.C.A. § 1151.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently issued a decision in the case of Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) which affects the way in which 
evidence is to be evaluated in order to determine whether it 
is new and material.  The Federal Circuit held that the test 
heretofore applied for determining whether new and material 
evidence had been presented (see Colvin v. Derwinski, 1 Vet. 
App. 171 (1991)) was incorrect in that it imposed a higher 
burden than regulation promulgated by the Secretary of VA.  

In the March 1997 SOC and February and April 1998 
supplemental statements of the case (SSOC), the RO indicated 
that to justify reopening, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the 
outcome.  This is the Colvin definition recently found to be 
improper.  See Hodge, supra.  Therefore, the Board finds that 
this case should be remanded to the RO for consideration of 
whether the evidence submitted by the veteran was 
"material" as defined by regulation.  See 38 C.F.R. 
§ 3.156.

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999), the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) held that the process for reopening 
claims under the Federal Circuit's holding in Hodge, consists 
of three steps:  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  On remand, the RO must apply 38 C.F.R. 
§ 3.156, Hodge and Elkins.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security benefits as well as the 
medical records relied upon concerning 
that claim.

3. After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This should 
include readjudicating the veteran's 
claim for an increased rating for the 
service-connected low back disability and 
consideration of 38 C.F.R. § 3.156 under 
Hodge and Elkins to determine if new and 
material evidence has been submitted to 
reopen the claim for disability benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 and, if so, whether the claim is 
well grounded.  If the claim is reopened 
and found to be well grounded the RO 
should do the claim on the merits.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and given the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board 


intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







